DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 7-10, 14-16, and 19-20 are presented for examination.
Claims 5-6, 11-13, and 17-18 have been cancelled. 
Claims 1-4, 7-10, 14-16, and 19-20 are rejected.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.
           The Applicants argued some of the features of the claimed subject matter, i.e., “wherein the at least one vehicle parameter comprises at least one of a current vehicle speed, a predicted vehicle speed, a vehicle weight and a vehicle weight distribution.”, “using predictive path data supplied by a navigation system”, “power predictive information of the electric motor which describes a predicted available acceleration power of the electric motor” and “a predicted acceleration information which describes a future acceleration potential of an electric vehicle... power predictive information of the electric motor which describes a predicted available acceleration power of the electric motor for at least one future period of time.”
The newly cited reference, i.e., Shin, teaches “wherein the at least one vehicle parameter comprises at least one of a current vehicle speed, a predicted vehicle speed, a vehicle weight and a vehicle weight distribution.”, “using predictive path data supplied by a navigation system”, as disclosed in ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25 that “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…”, “…The parameters in C2 depend on the car's location on the road. Thus, the parameters can be accurately predicted by using offline information of the roads (e.g., Google Map) and real-time location information (e.g., GPS)...”. Therefore, the arguments are moot concerning the said limitations. 
Regarding “power predictive information of the electric motor which describes a predicted available acceleration power of the electric motor” Huseman teaches “…Electric power transmitted from the energy storage device to the electric machine is controlled to meet the operator torque request based upon the engine operation, which comprises determining power output from the engine with the engine operation controlled based upon the engine capability and the adjusted limit to the engine capability. Power is transmitted from the energy storage device to the electric machine to the electro-mechanical transmission and the power output is transmitted from the engine to the electro-mechanical transmission to generate the power flow to the output to meet the operator torque request...” of ¶ [0043], ¶ [0045], ¶ [0047], and ¶ [0051], and Fig. 4 steps 402-422C. Therefore, there is a clear indication that “…determining optimum engine operation and an engine capability…generate the power flow to the output to meet the operator torque request...”. Concerning “a predicted acceleration information which describes a future acceleration potential of an electric vehicle... power predictive information of the electric motor which describes a predicted available acceleration power of the electric motor for at least one future period of time.” Huseman teaches “…determining optimum engine operation and an engine capability, and an operator torque request. A limit to the engine capability is determined based upon optimum engine operation, engine capability, and states of the parameters of the electrical energy storage device. Power limits are determined. The limit to the engine capability is adjusted based upon the power limits of the energy storage device. The engine operation is controlled based upon the engine capability and the adjusted limit to the engine capability.” of Abstract, ¶ [0012], and Fig. 4 steps 402-422C. Therefore, Huseman teaches the above limitations. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 14-16, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huseman in view of Shin et al. (US Pub. No.: 2015/0266390A1: hereinafter “Shin”).

          Consider claim 1:
                   Huseman teaches a method for determining a predicted acceleration information which describes a future acceleration potential of an electric vehicle having an electric motor as a drive device, which is supplied with electric power from a battery in the electric vehicle (See Huseman, e.g., “…determining optimum engine operation and an engine capability, and an operator torque request. A limit to the engine capability is determined based upon optimum engine operation, engine capability, and states of the parameters of the electrical energy storage device. Power limits are determined. The limit to the engine capability is adjusted based upon the power limits of the energy storage device. The engine operation is controlled based upon the engine capability and the adjusted limit to the engine capability.” of Abstract, ¶ [0012], and Fig. 4 steps 402-422C), comprising the following steps: providing power predictive information of the electric motor which describes a predicted available acceleration power of the electric motor for at least one (See Huseman, e.g., “…Electric power transmitted from the energy storage device to the electric machine is controlled to meet the operator torque request based upon the engine operation, which comprises determining power output from the engine with the engine operation controlled based upon the engine capability and the adjusted limit to the engine capability. Power is transmitted from the energy storage device to the electric machine to the electro-mechanical transmission and the power output is transmitted from the engine to the electro-mechanical transmission to generate the power flow to the output to meet the operator torque request...” of ¶ [0043], ¶ [0045], ¶ [0047], and ¶ [0051], and Fig. 4 steps 402-422C), determining the acceleration information from the power information by using a vehicle model (e.g., “…A limit to the engine capability is determined based upon optimum engine operation, engine capability, and states of the parameters of the electrical energy storage device. Power limits are determined…”) which describes a possible acceleration based on at least one vehicle parameter (See Huseman, e.g., “…The optimum engine speed (Ne_opt) and torque output (Te_opt) comprise engine operating conditions which achieve optimal engine operation at ideal operating conditions, including power output, fuel economy, and emissions. States of performance parameters of the electrical energy storage device (ESS) are also monitored (Step 402). The ESS performance parameters preferably include state of charge (SOC), battery temperature (Tbat), and electrical energy throughput (Throughput, in Amp-hours/hour). An exemplary method of determining parametric battery power limits for an ESS of an HEV which takes into account the battery SOC, temperature and amp-hour...” of ¶ [0043], ¶ [0045], ¶ [0047], and ¶ [0051], and Fig. 4 steps 402-422C). 
                     Huseman further teaches “…States of performance parameters of the electrical energy storage device (ESS) are also monitored (Step 402). The ESS performance parameters preferably include state of charge (SOC), battery temperature (Tbat), and electrical energy throughput (Throughput, in Amp-hours/hour)...”. However, Huseman does not explicitly teach and/or using predictive path data supplied by a navigation system for the at least one future period of time, wherein the at least one vehicle parameter comprises at least one of a current vehicle speed, a predicted vehicle speed, a vehicle weight and a vehicle weight distribution.
                     Shin teaches and/or using predictive path data supplied by a navigation system for the at least one future period of time (See Shin, e.g., “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…”, “…The parameters in C2 depend on the car's location on the road. Thus, the parameters can be accurately predicted by using offline information of the roads (e.g., Google Map) and real-time location information (e.g., GPS)...” of ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25), wherein the at least one vehicle parameter comprises at least one of a current vehicle speed, a predicted vehicle speed, a vehicle weight and a vehicle weight (See Shin, e.g., “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…” of ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Huseman by adding the above features, as taught by Shin, so as to facilitate the battery management systems with efficiently meeting the vehicle power demands.

          Consider claim 2:
                   The combination of Huseman, Shin teaches everything claimed as implemented above in the rejection of claim 1. In addition, Huseman teaches wherein the predicted acceleration information is used to control at least one driver assistance system (See Huseman, e.g., “…The optimum engine speed (Ne_opt) and torque output (Te_opt) comprise engine operating conditions which achieve optimal engine operation at ideal operating conditions, including power output, fuel economy, and emissions. States of performance parameters of the electrical energy storage device (ESS) are also monitored (Step 402). The ESS performance parameters preferably include state of charge (SOC), battery temperature (Tbat), and electrical energy throughput (Throughput, in Amp-hours/hour)...” of ¶ [0043], ¶ [0045], ¶ [0047], and ¶ [0051], and Fig. 4 steps 402-422C). 

          Consider claim 3:
                   The combination of Huseman, Shin teaches everything claimed as implemented above in the rejection of claim 1. In addition, Huseman teaches wherein, to determine the power predictive information, at least one item of energy information describing a prevailing state of the battery and/or a prevailing state of an electronic power system associated with the battery and/or the electric motor, and/or information about an environment describing an operating conditions of the electric motor and/or the battery and/or the electronic power system is/are used (See Huseman, e.g., “…States of performance parameters of the electrical energy storage device (ESS) are also monitored (Step 402). The ESS performance parameters preferably include state of charge (SOC), battery temperature (Tbat), and electrical energy throughput (Throughput, in Amp-hours/hour)...” of ¶ [0043], ¶ [0045], ¶ [0047], and ¶ [0051], and Fig. 4 steps 402-422C). 

          Consider claim 4:
                   The combination of Huseman, Shin teaches everything claimed as implemented above in the rejection of claim 3. In addition, Huseman teaches wherein the at least one item energy information includes a state of charge of the battery and/or an aging state of the battery and/or the information about the environment includes at least one temperature, in particular an outside temperature and/or a battery and/or an efficiency model is used that is parameterized by the energy information and/or the information about the environment and describes the conversion of electric power stored in the battery into acceleration power that can be utilized by the electric motor (See Huseman, e.g., “…States of performance parameters of the electrical energy storage device (ESS) are also monitored (Step 402). The ESS performance parameters preferably include state of charge (SOC), battery temperature (Tbat), and electrical energy throughput (Throughput, in Amp-hours/hour)...” of ¶ [0043], ¶ [0045], ¶ [0047], and ¶ [0051], and Fig. 4 steps 402-422C).           

          Consider claim 7:
                   The combination of Huseman, Shin everything claimed as implemented above in the rejection of claim 1. Shin teaches wherein the predictive path data describes curve information and/or slope information for a segment of road in front of the electric vehicle (See Shin, e.g., “…the two parameters a and V in C3 dynamically change and are difficult to predict, since they depend not only on road information, such as the road type and slope, but also on the operator's driving pattern, which are difficult to predict and analyze....” of ¶ [0015], ¶ [0042], ¶ [0046], and exhibited in Fig. 2 elements 22-25), wherein a potential longitudinal component of the acceleration, which increases a longitudinal speed of the electric vehicle, is determined and/or a wheel slip is taken into account, based in particular on road condition information and/or coefficient of friction information of the predictive path data (See Shin, e.g., “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…” of ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Huseman by adding the above features, as taught by Shin, so as to ascertain that vehicle is operated appropriately regardless of road conditions.

          Consider claim 8:
                   The combination of Huseman, Shin everything claimed as implemented above in the rejection of claim 1. Shin teaches wherein the predictive path data includes a predictive speed profile of the electric vehicle and/or a predictive speed profile of the electric vehicle as determined from the predictive path data (“…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…”) wherein the predicted speed of the electric vehicle at a point in time within the period of time is used for determining the (See Shin, e.g., “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…” of ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Huseman by adding the above features, as taught by Shin, so as to ascertain that vehicle runs in an appropriate fashion depending on the road conditions.

         Consider claim 9:
                   The combination of Huseman, Shin everything claimed as implemented above in the rejection of claim 1. In addition, Huseman teaches wherein an acceleration profile describing a maximum possible acceleration over the period of time is determined as the acceleration information and/or at least one item of information about the cause of a deviation from a nominal acceleration potential is associated with the acceleration information (See Huseman, e.g., “…Electric power transmitted from the energy storage device to the electric machine is controlled to meet the operator torque request based upon the engine operation, which comprises determining power output from the engine with the engine operation controlled based upon the engine capability and the adjusted limit to the engine capability...” of ¶ [0043], ¶ [0045], ¶ [0047], and ¶ [0051], and Fig. 4 steps 402-422C). 

          Consider claim 10:
                   The combination of Huseman, Shin everything claimed as implemented above in the rejection of claim 2. In addition, Huseman teaches wherein, to determine the power predictive information, at least one item of energy information describing a prevailing state of the battery and/or a prevailing state of an electronic power system associated with the battery and/or the electric motor, and/or information about an environment describing an operating conditions of the electric motor and/or the battery and/or the electronic power system is/are used (See Huseman, e.g., “…States of performance parameters of the electrical energy storage device (ESS) are also monitored (Step 402). The ESS performance parameters preferably include state of charge (SOC), battery temperature (Tbat), and electrical energy throughput (Throughput, in Amp-hours/hour)...” of ¶ [0043], ¶ [0045], ¶ [0047], and ¶ [0051], and Fig. 4 steps 402-422C). 

          Consider claim 14:
                   The combination of Huseman, Shin everything claimed as implemented above in the rejection of claim 2. Shin teaches wherein predictive path data describes curve information and/or slope information for a segment of road in front of the electric vehicle (See Shin, e.g., “…the two parameters a and V in C3 dynamically change and are difficult to predict, since they depend not only on road information, such as the road type and slope, but also on the operator's driving pattern, which are difficult to predict and analyze....” of ¶ [0015], ¶ [0042], ¶ [0046], and exhibited in Fig. 2 elements 22-25), wherein a potential longitudinal component of acceleration, which increases a  longitudinal speed of the electric vehicle, is determined and/or a wheel slip is taken into account, based in particular on road condition information and/or coefficient of friction information of the predictive path data (See Shin, e.g., “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…” of ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Huseman by adding the above features, as taught by Shin, so as to ascertain that vehicle is operated appropriately regardless of road conditions.

         Consider claim 15:
                   The combination of Huseman, Shin everything claimed as implemented above in the rejection of claim 3. Shin teaches wherein predictive path data describing curve information and/or slope information for a segment of road in front of the electric vehicle (See Shin, e.g., “…the two parameters a and V in C3 dynamically change and are difficult to predict, since they depend not only on road information, such as the road type and slope, but also on the operator's driving pattern, which are difficult to predict and analyze....” of ¶ [0015], ¶ [0042], ¶ [0046], and exhibited in Fig. 2 elements 22-25), wherein a potential longitudinal component of acceleration, which increases a longitudinal speed of the electric vehicle, is determined and/or a wheel slip is taken into account, based in particular on road condition information and/or coefficient of friction information of the predictive path data (See Shin, e.g., “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…” of ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Huseman by adding the above features, as taught by Shin, so as to ascertain that vehicle is operated appropriately regardless of road conditions.

          Consider claim 16:
                   The combination of Huseman, Shin everything claimed as implemented above in the rejection of claim 4. Shin teaches wherein predictive path data describes curve information and/or slope information for a segment of road in front of the electric (See Shin, e.g., “…the two parameters a and V in C3 dynamically change and are difficult to predict, since they depend not only on road information, such as the road type and slope, but also on the operator's driving pattern, which are difficult to predict and analyze....” of ¶ [0015], ¶ [0042], ¶ [0046], and exhibited in Fig. 2 elements 22-25)), wherein a potential longitudinal component of the acceleration, which increases the longitudinal speed of the electric vehicle, is determined and/or a wheel slip is taken into account, based in particular on road condition information and/or coefficient of friction information of the predictive path data (See Shin, e.g., “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…” of ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Huseman by adding the above features, as taught by Shin, so as to ascertain that vehicle is operated appropriately regardless of road conditions.
       
         Consider claim 19:
                   The combination of Huseman, Shin everything claimed as implemented above in the rejection of claim 2. Shin teaches wherein the predictive path data includes (See Huseman, e.g., “…The optimum engine speed (Ne_opt) and torque output (Te_opt) comprise engine operating conditions which achieve optimal engine operation at ideal operating conditions, including power output, fuel economy, and emissions...” of ¶ [0043], ¶ [0045], ¶ [0047], and ¶ [0051], and Fig. 4 steps 402-422C), wherein a predicted speed of the electric vehicle at a point in time within at least one future period of time is used for determining the acceleration potential for this point in time (See Shin, e.g., “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…” of ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Huseman by adding the above features, as taught by Shin, so as to ascertain that vehicle runs in an appropriate fashion depending on the road conditions.

          Consider claim 20:
                   The combination of Huseman, Shin everything claimed as implemented above in the rejection of claim 3. Shin teaches wherein the predictive path data includes (See Shin, e.g., “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…” of ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25), wherein a predicted speed of the electric vehicle at a point in time within the period of time is used for determining the acceleration potential for this point in time (See Shin, e.g., “…the two parameters speed and acceleration, the focus is on predicting acceleration. Once acceleration is known, velocity in the next interval can be calculated from the predicting acceleration and the velocity in the current interval. In one example, when acceleration (a.sub.n) is constant, vehicle speed (V.sub.n+1) can be estimated at next interval based on current speed (V.sub.n), acceleration (a.sub.n), and time interval (.DELTA.t)…” of ¶ [0015], ¶ [0042], and exhibited in Fig. 2 elements 22-25).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Huseman by adding the above features, as taught by Shin, so as to ascertain that vehicle runs in an appropriate fashion depending on the road conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Lee et al. (US Pub. No.: 2014/0046525 A1) teaches “Disclosed is a start control apparatus and method for a hybrid electric vehicle which provides starting of a second gear ratio or a first ratio based on an inclination of a road surface, a travel environment, and a state of the vehicle when the hybrid electric vehicle stops and then starts. The method includes: determining a state of the hybrid electric vehicle, a travel environment condition, and a state of charge (SOC) of a battery when a start request is detected in a stopped state while the vehicle maintains ignition on; determining whether the state of the hybrid electric vehicle, the travel environment condition, and the SOC of the battery satisfy start conditions of a second gear ratio; and when the start conditions are satisfied, controlling output torques of a motor and an engine corresponding to a torque requested from an accelerator pedal in an EV mode or an HEV mode.”

           Kodama (US Pub. No.: 8,392,087 B2) teaches “When a vehicle is started on an uphill road, slip may easily occur between vehicle wheels and a sloping road surface. When vehicle condition is changed from its stopping condition to its traveling condition on the uphill road, vehicle acceleration is controlled in a feed-back operation in such a manner that a target acceleration is made smaller as road gradient becomes larger or coefficient of friction becomes smaller.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BABAR SARWAR/Primary Examiner, Art Unit 3667